Order entered September 19, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00182-CR
                                      No. 05-16-00183-CR

                              WALDRICK BROOKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F14-70150-S, F15-00333-S

                                            ORDER
       By order issued on August 11, 2016, the Court directed the Dallas County Clerk to

supplement the record within fourteen days with the trial court’s findings of fact on appellant’s

motion for new trial. To date, the district clerk has not complied with the Court’s order.

       We ORDER the Dallas County District Clerk to file, within FOURTEEN DAYS of the

date of this order, a supplemental clerk’s record containing the trial court’s findings of fact on

appellant’s motion for new trial.

       Appellant’s September 13, 2016 second motion to abate the appeal is GRANTED to the

extent we EXTEND the time to file appellant’s brief until THIRTY DAYS from the date of this

order. All other relief requested in appellant’s second motion is DENIED.
        We DIRECT the Clerk of the Court to transmit a copy of this order to Dallas County

District Clerk Felicia Pitre and to counsel for all parties.

                                                        /s/    LANA MYERS
                                                               JUSTICE